Dismissed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this eircpit.
PER CURIAM:
Christopher A. Odom appeals the district court’s order adopting the magistrate judge’s recommendation, dismissing Odom’s complaint under 28 U.S.C. § 1915 (2012), and imposing a pre-filing injunction. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in formal pauperis and dismiss the appeal for the reasons stated by the district court. Odom v. South Carolina, No. 5:16-cv-02674-RMG (D.S.C. *207Sept. 15, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
DISMISSED